Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/434,245, now US Patent 11,056,489, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art fails to teach, disclose, or suggest, either alone or in combination, a standard cell comprising: wherein the P-type VFET and the N-type VFET are spaced apart from each other in a first horizontal direction that is perpendicular to the vertical direction, and wherein the top contact layer comprises: a connecting portion extending in the first horizontal direction and being spaced apart from the P-type VFET and the N-type VFET in a second horizontal direction that traverses the first horizontal direction and is perpendicular to the vertical direction; and first and second extending portions protruding from the connecting portion of the top contact layer in the second horizontal direction toward the P-type VFET and the N-type VFET and contacting the first top source/drain region and the second top source/drain region, respectively as instantly claimed, and in combination with the additional limitations.
Regarding claim 9, the prior art fails to teach, disclose, or suggest, either alone or in combination, a standard cell comprising: wherein the P-type VFET and the N-type VFET are spaced apart from each other in a first horizontal direction that is perpendicular to the vertical direction, wherein the first channel region comprises a pair of first channel regions spaced apart from each other in a second horizontal direction that traverses the first horizontal direction and is perpendicular to the vertical direction, and the first top source/drain region extends in the second horizontal direction and contacts the pair of first channel regions, wherein the second channel region comprises a pair of second channel regions spaced apart from each other in the second horizontal direction, and the second top source/drain region extends in the second horizontal direction and contacts the pair of second channel regions, and wherein the top contact layer is extended in the first horizontal direction and overlaps a first one of the pair of first channel regions and a first one of the pair of second channel regions as instantly claimed, and in combination with the additional limitations.
Regarding claim 14, the prior art fails to teach, disclose, or suggest, either alone or in combination, a standard cell comprising: wherein the P-type VFET is spaced apart from the N-type VFET in a first horizontal direction that is perpendicular to the vertical direction; a common gate layer comprising a first portion that comprises a first gate electrode of the P-type VFET and a second portion that comprises a second gate electrode of the N-type VFET; first and second conductive lines on the common gate layer; and first and second via contacts between the first and second conductive lines and the common gate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 2-9 and 11-21 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species I-Species IV, as set forth in the Office action mailed on December 14, 2020, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Jose R Diaz/Primary Examiner, Art Unit 2815